DETAILED ACTION
Response received on January 6, 2022 has been acknowledged. Claims 1-12 have not been amended or cancelled. Therefore, claims 1-12 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Terminal Disclaimer
The terminal disclaimer filed on January 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent #10,552,776 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-12 are allowed.
Drawings
The drawings were received on February 27, 2020.  These drawings are sufficient.








Reasons for Allowance
The most remarkable prior arts on record are to Zhao, W. Y., & Zhang, B. (2013). Research on the optimization of inventory routing problem based on VMI-TPL mode and Kant G, Jacks M, Aantjes C. Coca-Cola Enterprises Optimizes Vehicle Routes for Efficient Product Delivery.
Zhao is directed to an inventory routing integrated model to economize the supply chain cost based on a supply chain composed of a single supplier, a third party logistics enterprise and multiple retailers. Zhao et al., Abstract. 
Kants et al. is directed to a route-optimization model through a cooperative arrangement with the ORTEC Software Company and Tilburg University. ORTEC provided the software and handled the implementation; Tilburg University developed the optimization algorithms and adjusted the model to Coca Cola Enterprise’s (CCE) specific needs. Kants et al., Abstract. 
Zhao et al. nor Kants et al. teach the structural limitations of the claimed invention, in response to calculating the inventories for the second times for the first, second, and third VMs, the system: (c)(i) generating the service route to visit the first and second VMs on a specific date, and specifically avoiding visiting the third VM on the specific date, and (c)(ii) and (c)(ii) storing the service route in a non-transitory, physical, machine-readable medium; in response to at least one additional communication between the system and the at least one telemetry module, the system adjusting the inventory for the second time for the first VM after the service route commences but before the first VM is restocked; and in response to adjusting the inventory, the system calculating a quantity of a product required to restock the first VM. 
Moreover, none of the prior art of record remedies the deficiencies found in Zhao et al. and Kants et al. or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cho, Dong Won et al. “An Adaptive Genetic Algorithm for the Time Dependent Inventory Routing Problem.” Journal of intelligent manufacturing 25.5 (2013), discusses an adaptive genetic algorithm that produces good quality solutions to the time dependent inventory routing problem (TDIRP) in which inventory control and time dependent vehicle routing decisions for a set of retailers are made simultaneously over a specific planning horizon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/               Primary Examiner, Art Unit 3687